

Exhibit 10.94
 
Subcontractor Agreement #4902A20003


Amendment Number Three (3) to
The Master Agreement for Subcontracted Services
IBM as Prime Contractor
#4902A20003




International Business Machines Corporation (IBM) and Chordiant Software, Inc.
(Chordiant) hereby agree to amend the Mater agreement for Subcontracted Services
IBM as Prime Contractor #4902A20003 between the parties dated June 14, 2002
(called the Subcontractor Agreement) as described below in this Amendment (“this
Amendment” or “Amendment Three”).  This Amendment shall be effective on the date
of last signature below.


Section 11. Term and Termination


The first paragraph of Section 11. Term and Termination is deleted in its
entirety and replaced with the following:


 
“This Subcontractor Agreement shall remain in effect until December 31, 2010,
unless earlier terminated pursuant to the provisions herein.  This Subcontractor
Agreement may be extended upon conclusion of the terms by agreement of the
Parties.”



To the extent that there is a conflict between the terms of the Subcontractor
Agreement and this Amendment, as relates to this Amendment, the terms of the
Amendment shall govern.  All other terms and conditions of the Subcontractor
Agreement shall remain in full force and effect.   Once signed, the Parties
agree that any reproduction of this Amendment made by reliable matters (i.e.,
photocopy or facsimile) shall be considered an original.


In witness Whereof, the Parties, acting through their authorized
representatives, have caused this Amendment Three to be duly executed and
effective as indicated above.


International Business Machines Corporation
Chordiant Software, Inc.

By:
/s/illegible for Thomas West
 
By:
/s/ Peter Norman
Name:
Thomas L. West
 
Name:
Peter Norman
Title:
Procurement Alliance Relationship Manager
Title:
Chief Financial Officer
Date
12/21/07
 
Date
Dec. 21, 2007




 
 
 

--------------------------------------------------------------------------------

 
